      Case: 1:15-cv-07950 Document #: 57 Filed: 07/09/19 Page 1 of 4 PageID #:2474




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    KOLCRAFT ENTERPRISES, INC.,
                                                Civil Action No. 1:15-cv-07950
                                Plaintiff,

          v.                                    Judge Robert M. Dow, Jr.
                                                Magistrate Judge Sidney I. Schenkier
    GRACO CHILDREN’S PRODUCTS INC.,

                                Defendant.


                                   JOINT STATUS REPORT

         Plaintiff Kolcraft Enterprises, Inc. (“Kolcraft”) and Defendant Graco Children’s Products

Inc. (“Graco”) submit the following Joint Status Report pursuant to the Court’s Order of January

7, 2019 (Dkt. #56).

I.       USPTO AND FEDERAL CIRCUIT PROCEEDINGS

         All proceedings before the Patent Trial and Appeal Board (“PTAB”) and appeals to the

Federal Circuit regarding Kolcraft’s patents asserted in this matter have concluded. Below is a

summary of the outcome of these proceedings:1

        On September 28, 2016, the PTAB declined to institute trial on Kolcraft’s asserted U.S.

         Patent No. D570,621 (“the ‘621 Patent”). (Dkt. #54-1.)

        On October 3, 2016, the PTAB instituted trial on asserted U.S. Patent Nos. D604,970 (“the

         ‘970 Patent”) and D616,231 (“the ‘231 Patent”). (Dkt. #54-2.) On October 2, 2017, the

         PTAB held that the claims of the ‘970 and ‘231 Patents were shown to be unpatentable.

         (Dkt. #54-3.) On July 2, 2019, the Federal Circuit affirmed on appeal the PTAB’s decision



1
 Graco did not challenge the validity of Kolcraft’s asserted U.S. Patent Nos. 7,568,242 (“the ‘242
Patent”) and D557,510 (“the ‘510 Patent”) before the PTAB.


                                                 1
      Case: 1:15-cv-07950 Document #: 57 Filed: 07/09/19 Page 2 of 4 PageID #:2474




          that the ‘970 and ‘231 Patents are unpatentable. (Ex. A (Fed. Cir. Opinion); Ex. B (Fed.

          Cir. Judgment).) Therefore, the ‘970 and ‘231 Patents are cancelled and can no longer be

          asserted in this case.

         On October 17, 2016, the PTAB instituted trial on claims 46-50 of Kolcraft’s asserted U.S.

          Patent No. 7,458,114 (“the ‘114 Patent”), and it declined to institute trial on claims 21, 22,

          30-37, and 43-45. (Dkt. #54-6.) Kolcraft subsequently requested adverse judgment as to

          claims 46-50 of the ‘114 Patent, and the PTAB ordered that claims 46-50 be cancelled on

          April 14, 2017. (Dkt. #54-7.) Accordingly, the case before this Court will proceed with

          respect to asserted claims 21, 22, 30-34, and 43-45 of the ‘114 Patent.

         On June 1, 2017, the PTAB held that claims 1-18 of Kolcraft’s asserted U.S. Patent No.

          9,027,180 (“the ‘180 Patent”) were shown to be unpatentable. (Dkt. #54-8.) Kolcraft

          appealed the PTAB’s decision to the Federal Circuit, but requested voluntary dismissal of

          the appeal, which was granted by the Federal Circuit on December 28, 2017. Therefore,

          the ‘180 Patent is cancelled and can no longer be asserted in this case.2

II.       JOINT REQUEST TO LIFT THE STAY OF THIS CASE

          In its January 7, 2019 Order, the Court maintained the stay until the conclusion of the

Federal Circuit appeal of Kolcraft’s ‘970 and ‘231 Patents. (Dkt. #56.) Because the appeal has

concluded, and none of Kolcraft’s Patents-in-Suit is subject to a PTAB proceeding or Federal

Circuit appeal, the parties respectfully seek an Order (i) lifting the stay and (ii) directing the parties

to submit within fourteen (14) days of such Order a Revised Discovery Plan for the Court’s

consideration.




2
  To summarize, the following Kolcraft patents are still at issue in this litigation: the ‘242 Patent;
the ‘114 Patent; the ‘510 Patent; and the ‘621 Patent (collectively, the “Patents-in-Suit”).


                                                    2
   Case: 1:15-cv-07950 Document #: 57 Filed: 07/09/19 Page 3 of 4 PageID #:2474




Respectfully submitted,

 /s/ Raymond P. Niro, Jr.                   /s/ John W. Harbin

 Raymond P. Niro, Jr.                       Jonathan M. Cyrluk (ARDC No. 6210250)
 Kyle D. Wallenberg                          cyrluk@carpenterlipps.com
 NIRO McANDREWS, LLC                        Joshua Goldberg (ARDC No. 6277541)
 155 North Wacker Drive, Suite 4250          goldberg@carpenterlipps.com
 Chicago, IL 60606                          Steven C. Moeller (ARDC No. 6290263)
 (312) 755-8575                              moeller@carpenterlipps.com
 Fax: (312) 674-7481                        CARPENTER LIPPS & LELAND LLP
 rnirojr@niro-mcandrews.com                 180 North LaSalle Street, Suite 2640
 kwallenberg@niro-mcandrews.com             Chicago, Illinois 60601
                                            Telephone: (312) 777-4300
 Attorneys for Plaintiff,                   Facsimile: (312) 777-4839
 Kolcraft Enterprises, Inc.
                                            John W. Harbin (admitted pro hac vice)
                                             jharbin@mcciplaw.com
                                            Jessica A. Keesee (admitted pro hac vice)
                                             jkeesee@mcciplaw.com
                                            Walter Hill Levie III (admitted pro hac vice)
                                             tlevie@mcciplaw.com
                                            Warren J. Thomas (admitted pro hac vice)
                                             wthomas@mcciplaw.com
                                            MEUNIER CARLIN & CURFMAN LLC
                                            999 Peachtree Street, N.E., Suite 1300
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 645-7700
                                            Facsimile: (404) 645-7707

                                            Attorneys for Defendant,
                                            Graco Children’s Products Inc.




                                        3
   Case: 1:15-cv-07950 Document #: 57 Filed: 07/09/19 Page 4 of 4 PageID #:2474




                           CERTIFICATE OF SERVICE

    The undersigned hereby certifies that on July 9, 2019 the foregoing JOINT STATUS
REPORT was served by ECF on all known parties.



                                      /s/ Raymond P. Niro, Jr.

                                      Attorney for Plaintiff,
                                      NIRO McANDREWS, LLC




                                         4
